                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

CARLA GERAMI ET AL                            CASE NO. 6:19-CV-00618

VERSUS                                        JUDGE DOUGHTY

LANDON DUPUIS ET AL                           MAGISTRATE JUDGE HANNA


                           MEMORANDUM RULING

      Before the Court is the Motion for Leave to File Second Supplemental and

Amending Complaint filed on behalf of Plaintiffs, Carla Gerami and Gerald Gerami

(Rec. Doc. 14). Defendant, James River Insurance Company, opposes the Motion

(Rec. Doc. 16), and Plaintiffs replied (Rec. Doc. 17). Considering the evidence, the

law, and the arguments of the parties, and for the reasons fully explained below, the

Motion is GRANTED.

                               Factual Background

      Plaintiffs filed this suit on January 10, 2019 following an automobile accident

in which they were allegedly injured when Landon Dupuis allegedly struck the Uber

vehicle in which they were passengers. (Rec. Doc. 1-2). Plaintiffs subsequently

amended their Petition in state court to name their uninsured motorist carrier, James

River Insurance Company and dismissed the local defendants (Dupuis, his parents,

and their insurer). (Rec. Doc. 1-3; 1-5). James River removed the case to this Court

on May 14, 2019. (Rec. Doc. 1). Trial is set for September 8, 2020. (Rec. Doc. 13).
      On January 21, 2020, Plaintiff moved for leave to file a Second Supplemental

and Amending Complaint to allege bad faith claims and claims for penalties and

attorney’s fees against James River under Louisiana law. (Rec. Doc. 14). The

deadline for amendment of pleadings expired on January 22, 2020. (Rec. Doc. 13).

James River opposed the Motion on the grounds that the proposed amendment would

raise a new claim which would prejudice the defendant. (Rec. Doc. 16).

                                 Applicable Law

      A party may amend his complaint 1) within twenty-one days of serving it; 2)

within twenty-days after service of a responsive pleading or Rule 12 Motion; or 3)

otherwise with written consent of the opposing party or leave of court. F.R.C.P. Rule

15(a). “The court should freely give leave when justice so requires.” F.R.C.P. Rule

15(a)(2). “This standard favors leave as a necessary companion to notice pleading

and discovery.” Lone Star Ladies Inv. Club v. Schlotzsky's Inc., 238 F.3d 363, 367

(5th Cir. 2001). “Absent a ‘substantial reason’ such as undue delay, bad faith,

dilatory motive, repeated failures to cure deficiencies, or undue prejudice to the

opposing party,…district courts must entertain a presumption in favor of granting

parties leave to amend. Mayeaux v. Louisiana Health Serv. & Indem. Co., 376 F.3d

420, 425 (5th Cir. 2004). The court must determine whether the proposed

amendment (1) was merely proposing alternative legal theories for recovery on the

same underlying facts, in which case amendment should be permitted; or (2) would

                                         2
fundamentally alter the nature of the case, in which case the court may deny

amendment if circumstances warrant. Mayeaux v. Louisiana Health Serv. & Indem.

Co., 376 F.3d 420, 427 (5th Cir. 2004).

      James River argues that the proposed amendment “would unfairly prejudice

defendant as the discovery deadline is fast approaching and would force defendant

to defend wholly new allegations based on contract claims which will entail costly

discovery, out of state depositions, and potentially fundamentally alter the nature of

the case to add a contract claim.” (Rec. Doc. 16, p. 2). The Court does not agree.

Prejudice can hardly be inferred when Plaintiffs moved for leave to amend within

the Court’s established deadline for filing amended pleadings. Further, Plaintiffs

seek to add claims for bad faith penalties under Louisiana’s insurance statutes,1 a

routine type of claim commonly filed against uninsured motorist carriers, such as

James River. Discovery will concern the nature and value of Plaintiffs’ alleged

damages and whether James River acted arbitrarily and capriciously in failing to pay

more. James River has presented no evidence that the proposed bad faith claims

would pose novel or complex contractual claims requiring significant discovery as

it seems to contend. The Court is also persuaded by the parties’ indication that James

River has already retained an expert neurologist to defend against the medical



1
      La. R.S. 22:1973 and 22:1892 authorize recovery of bad faith penalties and attorneys’ fees
      from insurers who fail to pay legitimate claims.
                                              3
evidence, which will be a primary consideration in the case, with or without the

assertion of bad faith claims. Hence, absent specific facts evidencing prejudice by

the amendment, the Court finds that Plaintiff’s proposed amendment is permitted.

        In its reply brief, plaintiff’s counsel seeks attorney’s fees based on the failure

of defendant’s counsel to consent in good faith pursuant to ULLR 7.4.1. While the

request is well taken, and defense counsel is so admonished, the relief sought is first

raised in a reply brief, and therefore, the request must be denied.


                                       Conclusion

        For these reasons, the Court finds that Plaintiffs’ Motion to Amend (Rec. Doc.

14) is GRANTED.

        THUS DONE in Chambers, Lafayette, Louisiana on this 21st day of February,

2020.

                                          ______________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE




                                            4
